
	

113 HR 5170 : Federal Records Accountability Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5170
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To improve Federal employee compliance with the Federal and Presidential recordkeeping
			 requirements, and for other purposes.
	
	
		1.Short title; table of contents
			(a)In generalThis Act may be cited as the Federal Records Accountability Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Removal for deliberate destruction of Federal records.
					Sec. 3. Use of non-official electronic messaging accounts.
					Sec. 4. Reporting of the loss or potential loss of records.
					Sec. 5. Senior Agency Official for Records Compliance.
					Sec. 6. Preservation of electronic messages and other records.
					Sec. 7. Presidential records.
					Sec. 8. Retention of electronic correspondence.
				
			2.Removal for deliberate destruction of Federal records
			(a)In generalChapter 75 of title 5, United States Code, is amended by adding after subchapter V the following:
				
					VIFederal Records
						7551.DefinitionsIn this subchapter the following definitions apply:
							(1)EmployeeThe term employee means—
								(A)an individual in the competitive service who is not serving a probationary or trial period under an
			 initial appointment or who has completed 1 year of current continuous
			 employment in the same or similar positions under other than a temporary
			 appointment limited to 1 year or less; or
								(B)a career appointee in the Senior Executive Service who—
									(i)has completed the probationary period prescribed under section 3393(d) of this title; or
									(ii)was covered by the provisions of subchapter II of this chapter immediately before appointment to
			 the Senior Executive Service.
									(2)SuspensionThe term suspension has the meaning given that term in section 7501 of this title.
							7552.Suspension and removal
							(a)Inspector General findingIf the Inspector General of an agency determines an employee of the agency has willfully and
			 unlawfully concealed, removed, mutilated, obliterated, falsified, or
			 destroyed any record, proceeding, map, book, document, paper, or other
			 thing in the custody of such employee, or verifies a violation under
			 section 2208 or 2911 of title 44, the Inspector General shall promptly
			 inform the head of the agency of that determination in writing.
							(b)SuspensionNotwithstanding any other provision of law, the head of an agency shall suspend an employee of that
			 agency who has been determined by the Inspector General under subsection
			 (a) to have willfully and unlawfully concealed, removed, mutilated,
			 obliterated, falsified, or destroyed any record, proceeding, map, book,
			 document, paper, or other thing in the custody of such employee, or who
			 has been verified by the Inspector General to be in violation of section
			 2208 or 2911 of title 44.
							(c)Requirements after suspensionAn employee suspended under subsection (b) is entitled, after suspension and before removal, to—
								(1)be represented by an attorney or other representative;
								(2)a written statement of the charges against the employee within 15 days after suspension, which may
			 be amended within 30 days thereafter;
								(3)an opportunity within 15 days after the receipt of the written statement under paragraph (2), plus
			 an additional 15 days if the charges are amended, to answer the charges
			 and submit affidavits;
								(4)a hearing, at the request of the employee, by an agency authority duly constituted for this
			 purpose;
								(5)a review of the employee’s case by the head of the agency or a designee, before a decision adverse
			 to the employee is made final; and
								(6)a written statement of the decision of the head of the agency.
								(d)RemovalSubject to subsection (c) of this section and after any investigation and review the head of the
			 agency considers necessary, the head of an agency shall remove an employee
			 suspended under subsection (b) if such head determines that the employee
			 willfully and unlawfully concealed, removed, mutilated, obliterated,
			 falsified, or destroyed any record, proceeding, map, book, document,
			 paper, or other thing in the custody of such employee.
							(e)AppealAn employee who is removed under subsection (d) is entitled to appeal to the Merit Systems
			 Protection Board under section 7701 of this title.
							.
			(b)Technical and conforming amendments
				(1)Table of sectionsThe table of sections for chapter 75 of title 5, United States Code, is amended by adding at the
			 end the following new items:
					
						
							Subchapter VI—Federal Records
							7551. Definitions.
							7552. Suspension and removal.
						.
				(2)Subchapter II applicabilitySection 7512 of such title is amended—
					(A)in subparagraph (D), by striking or at the end;
					(B)in subparagraph (E), by striking the period at the end and inserting , or; and
					(C)by adding at the end the following:
						
							(F)a suspension or removal under section 7552 of this title.
							.
					3.Use of non-official electronic messaging accounts
			(a)Presidential records actChapter 22 of title 44, United States Code is amended by adding at the end the following new
			 section:
				
					2208.Disclosure requirement for official business conducted using non-official electronic messaging
			 accounts
						(a)In generalThe President, Vice President, or covered employee may not create or send a Presidential or Vice
			 Presidential record using a non-official electronic messaging account (in
			 this section, referred to as applicable electronic message) unless the President, Vice President, or covered employee—
							(1)includes an official electronic messaging account of the President, Vice President, or covered
			 employee, as applicable, as a recipient in the original creation or
			 transmission of the applicable electronic message and identifies all
			 recipients of the applicable electronic message in such message;
							(2)forwards a complete copy of the applicable electronic message, including a complete list of the
			 recipients of such message, to an official electronic messaging account of
			 the President, Vice President, or covered employee, as applicable, within
			 fifteen days after the original creation or transmission of the message;
			 or
							(3)prints a complete copy of the applicable electronic message, including a complete list of the
			 recipients of such message, and submits the message to the appropriate
			 location or individual for appropriate archival storage by the Executive
			 Office of the President within fifteen days after the original creation or
			 transmission of the message.
							(b)Adverse actionsAn intentional violation of subsection (a) (including any rules, regulations, or other implementing
			 guidelines) by a covered employee, as determined by the appropriate
			 supervisor, shall be forwarded to the Inspector General of the agency for
			 a verification of the violation, and upon verification, shall be subject
			 to the suspension and removal provisions under section 7552 of title 5.
						(c)DefinitionsIn this section:
							(1)Covered employeeThe term covered employee means—
								(A)the immediate staff of the President;
								(B)the immediate staff of the Vice President;
								(C)an individual of the Executive Office of the President whose function is to advise and assist the
			 President; or
								(D)an individual of the Office of the Vice President whose function is to advise and assist the Vice
			 President.
								(2)Electronic messageThe term electronic message means electronic mail and all other means by which individuals and groups may communicate with
			 each other electronically.
							(3)Electronic messaging accountThe term electronic messaging account means any account that sends an electronic message.
							.
			(b)Federal recordsChapter 29 of title 44, United States Code is amended by adding at the end the following new
			 section:
				
					2911.Disclosure requirement for official business conducted using non-official electronic messaging
			 accounts
						(a)In generalAn officer or employee of a Federal agency may not create or send a record using a non-official
			 electronic messaging account (in this section, referred to as applicable electronic message) unless such officer or employee—
							(1)includes an official electronic messaging account of the officer or employee as a recipient in the
			 original creation or transmission of the applicable electronic message and
			 identifies all recipients of the applicable electronic message in such
			 message;
							(2)forwards a complete copy of the applicable electronic message, including a complete list of the
			 recipients of such message, to an official electronic messaging account of
			 the officer or employee within fifteen days after the original creation or
			 transmission of the record; or
							(3)prints a complete copy of the applicable electronic message, including a complete list of the
			 recipients of such message, and submits it to the appropriate location or
			 individual for appropriate archival storage by the Federal agency within
			 fifteen days after the original creation or transmission of the message.
							(b)Adverse actionsAn intentional violation of subsection (a) (including any rules, regulations, or other implementing
			 guidelines) by an officer or employee of a Federal agency, as determined
			 by the appropriate supervisor, shall be forwarded to the Inspector General
			 of the agency for a verification of the violation, and upon verification,
			 shall be subject to the suspension and removal provisions under section
			 7552 of title 5.
						(c)DefinitionsIn this section:
							(1)Electronic messageThe term electronic message means electronic mail and all other means by which individuals and groups may communicate with
			 each other electronically.
							(2)Electronic messaging accountThe term electronic messaging account means any account that sends an electronic message.
							.
			(c)Technical and conforming amendments
				(1)Chapter 22The table of sections at the beginning of chapter 22 of title 44, United States Code, is amended by
			 adding at the end the following new item:
					
						
							2208. Disclosure requirement for official business conducted using non-official electronic
			 messaging accounts.
						.
				(2)Chapter 29The table of sections at the beginning of chapter 29 of title 44, United States Code, is amended by
			 adding at the end the following new item:
					
						
							2911. Disclosure requirement for official business conducted using non-official electronic
			 messaging accounts.
						.
				4.Reporting of the loss or potential loss of recordsSection 3106 of title 44, United States Code, is amended to read as follows:
			
				3106.Unlawful removal, destruction of records
					(a)Notification
						(1)Archivist and public notificationWhenever the actual, impending, or threatened unlawful concealment, removal, mutilation,
			 obliteration, falsification, or destruction of any record, proceeding,
			 map, book, document, paper, or other thing in the custody of an agency
			 comes to the attention of the head of the Federal agency, the head of the
			 agency shall—
							(A)notify the Archivist; and
							(B)publish a general description of the records at risk or that have been lost on the website of the
			 agency.
							(2)Agency notificationWhenever the actual, impending, or threatened unlawful concealment, removal, mutilation,
			 obliteration, falsification, or destruction of any record, proceeding,
			 map, book, document, paper, or other thing in the custody of an agency
			 comes to the attention of a Senior Agency Official for Records Management,
			 such official shall immediately notify the head of the agency.
						(b)Reclamation of recordsWith the assistance of the Archivist, the head of a Federal agency shall initiate action through
			 the Attorney General for the recovery of records the head knows or has
			 reason to believe have been unlawfully removed from the agency, or from
			 another Federal agency whose records have been transferred to the legal
			 custody of such head.
					(c)Action by the ArchivistIn any case in which the head of the agency does not initiate an action for the recovery of records
			 described in subsection (b) or other redress within a reasonable period of
			 time after being notified of any such unlawful removal, the Archivist
			 shall request the Attorney General to initiate an action described in
			 subsection (b), and shall notify the Congress not later than 5 days after
			 the date on which such a request has been submitted to the Attorney
			 General.
					.
		5.Senior Agency Official for Records Compliance
			(a)Senior agency officialChapter 31 of title 44, United States Code, is amended by adding at the end the following new
			 section:
				
					3108.Senior Agency Official for Records Compliance
						(a)DesignationNot later than November 15, 2014, the head of each Federal agency shall designate a Senior Agency
			 Official for Records Management, and not later than November 15 of each
			 year thereafter the head of each Federal agency shall reaffirm or
			 designate a new Senior Agency Official for Records Management.
						(b)Authorities and responsibilitiesThe Senior Agency Official for Records Management shall—
							(1)be at least at the level of an Assistant Secretary or the equivalent; and
							(2)be responsible for the coordinating with the appropriate Agency Records Officer and appropriate
			 agency officials to ensure compliance with all applicable records
			 management statutes, regulations, and any guidance issued by the
			 Archivist.
							(c)Federal agency coordinationIn addition to the designation made pursuant to subsection (a), the head of a Federal agency may
			 designate additional Senior Agency Officials for Records Management as the
			 head of the agency determines to be necessary.
						.
			(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 31 of title 44, United States Code, is amended by
			 adding at the end the following new item:
				
					
						3108. Senior Agency Official for Records Compliance.
					.
			6.Preservation of electronic messages and other records
			(a)Requirement for Preservation of Electronic MessagesChapter 29 of title 44, United States Code, as amended by section 3(b), is further amended by
			 adding at the end the following new section:
				
					2912.Preservation of electronic messages and other records
						(a)Regulations requiredNot later than 18 months after the date of the enactment of this section, the Archivist shall
			 promulgate regulations governing Federal agency preservation of electronic
			 messages that are determined to be records (as such term is defined under
			 section 3301 of this title). Such regulations shall, at a minimum—
							(1)require the electronic capture, management, and preservation of such electronic records in
			 accordance with the records disposition requirements of chapter 33 of this
			 title;
							(2)require that such electronic records are readily accessible for retrieval through electronic
			 searches;
							(3)establish mandatory minimum functional requirements for electronic records management systems to
			 ensure compliance with the requirements in paragraphs (1) and (2);
							(4)establish a process to certify that Federal agencies’ electronic records management systems meet
			 the functional requirements established under paragraph (3); and
							(5)include timelines for Federal agency compliance with the regulations that ensure compliance as
			 expeditiously as practicable but not later than 2 years after the date of
			 the enactment of this section.
							(b)Coverage of other electronic recordsTo the extent practicable, the regulations promulgated under subsection (a) shall also include
			 requirements for the capture, management, and preservation of other
			 electronic records.
						(c)Compliance by Federal agenciesEach Federal agency shall comply with the regulations promulgated under subsection (a).
						(d)Review of regulations requiredThe Archivist shall periodically review and, as necessary, amend the regulations promulgated under
			 subsection (a).
						(e)Reports on implementation of regulations
							(1)Agency report to ArchivistNot later than 3 years after the date of the enactment of this section, the head of each Federal
			 agency shall submit to the Archivist a report on the agency’s compliance
			 with the regulations promulgated under this section.
							(2)Archivist report to CongressNot later than 90 days after receipt of all reports required by paragraph (1), the Archivist shall
			 submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Oversight and Government Reform of the
			 House of Representatives a report on Federal agency compliance with the
			 regulations promulgated under subsection (a).
							.
			(b)Clerical amendmentThe table of sections at the beginning of chapter 29 of title 44, United States Code, as amended by
			 section 3(c)(2), is further amended by adding after the item relating to
			 section 2911 the following new item:
				
					
						2912. Preservation of electronic messages and other records.
					.
			(c)DefinitionsSection 2901 of title 44, United States Code, is amended—
				(1)by striking and at the end of paragraph (14); and
				(2)by striking paragraph (15) and inserting the following new paragraphs:
					
						(15)the term electronic messages means electronic mail and other electronic messaging systems that are used for purposes of
			 communicating between individuals; and
						(16)the term electronic records management system means software designed to manage electronic records, including by—
							(A)categorizing and locating records;
							(B)ensuring that records are retained as long as necessary;
							(C)identifying records that are due for disposition; and
							(D)ensuring the storage, retrieval, and disposition of records.
							.
				7.Presidential records
			(a)Additional Regulations Relating to Presidential Records
				(1)In generalSection 2206 of title 44, United States Code, is amended—
					(A)by striking and at the end of paragraph (3);
					(B)by striking the period at the end of paragraph (4) and inserting ; and; and
					(C)by adding at the end the following:
						
							(5)provisions for establishing standards necessary for the economical and efficient management of
			 electronic Presidential records during the President’s term of office,
			 including—
								(A)records management controls necessary for the capture, management, and preservation of electronic
			 messages;
								(B)records management controls necessary to ensure that electronic messages are readily accessible for
			 retrieval through electronic searches; and
								(C)a process to certify the electronic records management system to be used by the President for the
			 purposes of complying with the requirements in subparagraphs (A) and (B).
								.
					(2)DefinitionsSection 2201 of title 44, United States Code, is amended by adding at the end the following new
			 paragraphs:
					
						(6)The term electronic messages has the meaning given that term under section 2901(15) of this title.
						(7)The term electronic records management system has the meaning given that term under section 2901(16) of this title.
						.
				(b)Certification of President’s Management of Presidential Records
				(1)Certification requiredChapter 22 of title 44, United States Code, as amended by section 3(a), is further amended by
			 adding at the end the following new section:
					
						2209.Certification of the President’s management of Presidential records
							(a)Annual CertificationThe Archivist shall annually certify whether the electronic records management controls established
			 by the President meet requirements under sections 2203(a) and 2206(5) of
			 this title.
							(b)Report to CongressThe Archivist shall report annually to the Committee on Homeland Security and Governmental Affairs
			 of the Senate and the Committee on Oversight and Government Reform of the
			 House of Representatives on the status of the certification.
							.
				(2)Clerical amendmentThe table of sections at the beginning of chapter 22 of title 44, United States Code, as amended by
			 section 3(c)(1), is further amended by adding at the end the following new
			 item:
					
						
							2209. Certification of the President’s management of Presidential records. 
						.
				(c)Report to CongressSection 2203(f) of title 44, United States Code, is amended by adding at the end the following:
				
					(4)One year following the conclusion of a President’s term of office, or if a President serves
			 consecutive terms one year following the conclusion of the last term, the
			 Archivist shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a report on—
						(A)the volume and format of electronic Presidential records deposited into that President’s
			 Presidential archival depository; and
						(B)whether the electronic records management controls of that President met the requirements under
			 subsection (a) and section 2206(5) of this title.
						.
			(d)Effective dateThe amendments made by this section shall take effect one year after the date of the enactment of
			 this Act.
			8.Retention of electronic correspondence
			(a)Retention of records of high level officialsSection 3102 of title 44, United States Code, is amended—
				(1)in paragraph (2), by striking ; and and inserting a semicolon;
				(2)in paragraph (3), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(4)the identification of electronic messaging accounts (as defined in section 2911) that should be
			 preserved because such accounts are most likely to contain records that
			 should be preserved as permanent Federal records and the automatic
			 retention of those records, including the accounts of each head of a
			 Federal agency, the deputies and assistants of such head, the head of each
			 program office and staff office, each assistant secretary, each
			 administrator, each commissioner, each director of an office, bureau, or
			 the equivalent, each principal regional official, each staff assistant to
			 such official (such as a special assistant, confidential assistant, and
			 administrative assistant), each career Federal employee, each political
			 appointee, and each member of the Armed Forces serving in equivalent or
			 comparable positions; and
						(5)electronic capture, management, and preservation of the electronic messaging accounts (as defined
			 in section 2911) described in paragraph (4), in accordance with the
			 records disposal requirements of chapter 33 of this title such that—
							(A)electronic records are readily accessible for retrieval through electronic searches; and
							(B)there are mandatory minimum functional requirements for electronic records management systems to
			 ensure compliance with this section.
							.
				(b)Review by the Comptroller General of the United StatesSection 3107 of title 44, United States Code, is amended—
				(1)by striking Chapters 21 and inserting (a) In general.—Chapters 21; and
				(2)by adding at the end the following:
					
						(b)Comptroller General evaluationThe Comptroller General shall evaluate and report to Congress not less than every two years on
			 agency management of electronic mail records required under paragraphs (4)
			 and (5) of section 3102.
						.
				(c)Review by Inspector GeneralSection 4(a) of the Inspector General Act (5 U.S.C. App) is amended—
				(1)in paragraph (4), by striking ; and and inserting a semicolon;
				(2)in paragraph (5), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(6)to review existing and proposed legislation and regulations relating to records retention
			 requirements under the chapters 21, 29, 31 and 33 of title 44, United
			 States Code (commonly referred to as the Federal Records Act) for programs
			 and operations of such establishment and to make recommendations in the
			 semiannual reports required by section 5(a) concerning compliance with
			 records retention requirements.
						.
				(d)Effective dateThis section and the amendments made by this section shall take effect on December 31, 2016.
			
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
